Title: From George Washington to Alexander Hamilton, 22 January 1797
From: Washington, George
To: Hamilton, Alexander


                        
                            My dear Sir, 
                            Philadelphia 22d Jany 1797.
                        
                        Your letter of the 19th instant was received yesterday.
                        From the general impression on my mind relative to Mr De Neuvilles claim on the
                            justice of this country, a delay, or a refusal to administer it, would be hard; but I must
                            add, that I am too little acquainted with the particulars to form a correct opinion, and
                            were it otherwise, I do not see how I could, with propriety, appear directly or indirectly
                            in the business, as I do not recollect having had any agency therein— The numberless applications of this sort which are made to me (often in the
                            dernier resort) without the means of relief, are very distressing to my feelings.
                        The conduct of France towards the United States, is, according to my ideas of
                            it, outrageous beyond conception: not to be warranted by her treaties with us; by the Law of
                            Nations; by any principle of justice; or even by a regard to decent appearances. From
                            considerations such as these something might have been expected; but on her professions of
                            friendship and loving kindness towards us I built no hope; but rather supposed they would
                            last as long, and no longer, than it would accord with their interest to bestow them; or
                            found it would not divert us from the observance of that strict neutrality which we had
                            adopted, & was persevering in.
                        
                        In a few days, there will be published a statement of facts, in a letter with
                            references, to General Pinckney; containing full answers to all the
                            charges exhibited in Mr Adets notes, against the conduct of this government. After reading
                            them with attention, I would thank you for your sentiments thereon, fully, and frankly
                            communicated; and what you think ought further to be attempted, to preserve this country in
                            Peace, consistently with the respect which is due to ourselves?
                        In some of the Gazettes, and in conversation also, it is suggested that an
                            Envoy extraordinary ought to be sent to France; But is not General Pinckney gone there
                            already for the express purpose of explaining matters, and removing inquietudes? With what
                            more could another be charged? What would that Gentlemen think of
                            having a person treading on his heels by the time he had arrived in
                            Paris, when the arguments used to induce him to go there are
                            all that could be urged to influence that other—and where is
                            the character to be had, admitting the necessity, in all
                                respects acceptable and qualified for such a trust
                            The sooner you can give me your sentiments on these queries the
                            more pleasing they will be to Dear Sir Your sincere frd
                                & Affectionate Servant
                        
                        
                            Go: Washington
                            
                            
                        
                    